Citation Nr: 0936821	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  99-01 987A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
bilateral pes planus.

2. Entitlement to service connection for a left foot 
disability.

3. Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1967 to February 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 1998 and June 2000 rating 
decisions by a Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The matter was last before the Board 
in January 2005 when it was remanded for further development.

As a preliminary matter, although this matter has been 
returned to the Board as including the issue of an increased 
initial rating for PTSD for the period from July 21, 1994 to 
August 6, 1997, the Board has recharacterized the issue as 
indicated on the title page of this decision.  In particular, 
the issue before the Board is limited to the Veteran's 
entitlement to a rating in excess of 50 percent for PTSD, 
beginning August 7, 1997, as the Board has determined through 
the issuance of subsequently-issued caselaw that it does not 
have jurisdiction to adjudicate the former issue.   Voracek 
v. Nicholson, 421 F.3d 1299 (Fed. Cir. 2005).

In a March 1997 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent rating, 
effective July 1994.  In correspondence signed by the Veteran 
on July 28, 1997 and received by the RO on September 4, 1997, 
the Veteran stated that he "would like to request for re-
evaluation and increased compensation" of his service 
connected PTSD."  

Under applicable law, it is now well-settled that the filing 
of a Notice of Disagreement commences an appeal and as such 
is sufficient to confer appellate jurisdiction to the Board.  
Gallegos v. Principi, 283 F. 3d 1309 (2002).  However, a 
Notice of Disagreement must meet specific criteria, in that 
it must (1) express disagreement with a specific 
determination of the agency of original jurisdiction; (2) be 
filed in writing; (3) be filed with the RO; (4) be filed 
within one year after the date of mailing of notice of the 
RO's decision, and; (5) be filed by the claimant or the 
claimant's representative.


In Voracek, it was held that a statement was not considered 
an NOD but a claim for increase, where there was no evidence 
of an intent to appeal a prior rating decision dated within a 
year of claim increase.  Such is the case here, as the 
Veteran's correspondence received in September 1997 clearly 
stated he desired an increased rating, and not appellate 
review of the March 1997 rating decision.  
  

FINDINGS OF FACT

1. In a June 1968 rating decision, the RO denied the 
Veteran's claim of entitlement to service connection for 
bilateral pes planus. 

2. Evidence received since the June 1968 RO decision does not 
bear directly and substantially upon the specific matter 
under consideration; and which, by itself or in connection 
with evidence previously assembled, is not so significant 
that it must be considered in order to fairly decide the 
merits of the claim.

3. A left foot disability was neither aggravated, nor 
incurred during active service.

4. The Veteran's PTSD results in occupational and social 
impairment resulting in reduced reliability and productivity 
through such symptoms as impaired memory, impaired cognitive 
function, and hallucinations; but did not include suicidal or 
homicidal ideation, impaired communication, inappropriate 
hygiene, or incapacitating episodes of panic or depression. 


CONCLUSIONS OF LAW

1. The June 1968 RO decision is final. 38 U.S.C.A. § 7105 
(West 2002).

2. New and material evidence has not been received to reopen 
the Veteran's claim of entitlement to service connection for 
bilateral pes planus. is  (West 2002); 38 C.F.R. § 3.156 
(2001).

3. The criteria for the establishment of service connection 
for a left foot disability have not been met. 38 U.S.C.A. §§ 
1110, 5107(b) (West 2002); 38 C.F.R. 
§ 3.303 (2008).

4. The criteria for entitlement to a disability rating in 
excess of 50 percent for PTSD beginning on August 7, 1997 
have not been met. 38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 
38 C.F.R. §§ 3.321, 4.7, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the Veteran dated in May 2005, 
March 2006, August 2006, March 2008 and March 2009. These 
letters effectively satisfied the notification requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) by: (1) informing the Veteran about the 
information and evidence not of record that was necessary to 
substantiate the claim; (2) informing the Veteran about the 
information and evidence VA would seek to provide; and (3) 
informing the Veteran about the information and evidence he 
was expected to provide. Of note, 
38 C.F.R. § 3.159 has been revised in part. These revisions 
are effective as of May 30, 2008. 73 Fed. Reg. 23,353-23,356 
(April 30, 2008). The final rule removes the third sentence 
of 38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim. 

The Veteran did not receive notice of how VA assigns 
disability ratings and effective dates and complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006) 
until a March 2006 letter. The May 2005 letter from the RO to 
the Veteran furnished notification complaint with the Court 
of Appeals for Veteran's Claims (Court) decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006). Finally, the March 2009 
letter included notification of evidence and information 
necessary to substantiate increased rating claims. See 
Vazquez-Flores v. Shinseki, No. 08-7150 (Fed. Cir. Sep. 4, 
2009) (vacated and remanded Vazquez-Flores v. Shinseki, 22 
Vet. App. 37 (2008)). Although these notification obligations 
were not met before initial RO decisions in April 1998 and 
June 2000, the Board finds these timing errors non-
prejudicial since the Veteran was afforded an opportunity to 
respond in light of these notices before subsequent 
adjudication by the agency of original jurisdiction in the 
May 2009 Supplemental Statement of the Case.  

Second, VA has a duty to assist a Veteran in obtaining 
evidence necessary to substantiate a claim. Service treatment 
records and VA treatment records are associated with the 
claims file. The Veteran was afforded VA examinations for his 
claimed disabilities. The Board finds that VA fulfilled its 
duty to assist.  

The Veteran has not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claims. All relevant evidence necessary for 
an equitable disposition of the Veteran's appeal has been 
obtained, and the case is ready for appellate review.

Analyses

Petition to reopen a service connection claim for bilateral 
pes planus

The Veteran seeks to reopen his service connection claim for 
a left foot disability. Because new and material evidence has 
not been received, the petition to reopen will be denied. 

Governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal. 38 C.F.R. § 20.200. Rating actions from 
which an appeal is not timely perfected become final. 38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103. In general, Board 
decisions which are unappealed become final.  38 U.S.C.A. 
§ 7104; 38 C.F.R. § 20.1100. A final decision cannot be 
reopened unless new and material evidence is presented. 
38 U.S.C.A. § 5108. The Secretary must reopen a finally 
disallowed claim when new and material evidence is presented 
or secured with respect to that claim. Knightly v. Brown, 
6 Vet. App. 200 (1994).  

The claim was last denied by way of a June 1968 RO rating 
decision. The RO determined that the Veteran's bilateral pes 
planus was a preexisting condition that was not aggravated 
during service. The Veteran did not file a notice of 
disagreement from this determination and the decision became 
final. 38 U.S.C.A. § 7105. 

The Veteran filed his petition to reopen his claim of service 
connection for bilateral pes planus in July 1997. For claims 
filed prior to August 29, 2001, new and material evidence is 
defined as evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim. 38 C.F.R. § 3.156(a) (2001).  

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence has been 
presented) will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit noted 
that new evidence could be sufficient to reopen a claim if it 
could contribute to a more complete picture of the 
circumstances surrounding the origin of a claimant's injury 
or disability, even where it would not be enough to convince 
the Board to grant a claim.  

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence, 
but not its weight, is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).  

The claim was last finally denied by way of a June 1968 RO 
rating decision. Since this decision, numerous VA treatment 
records and several VA examination reports concerning the 
Veteran's feet were associated with the record. Recent VA 
examination reports, dated March 2006 and October 2006, 
reflected that the Veteran has pes planus. However, the 
examiner stated that the Veteran's pes planus condition was 
unlikely related to service. There are no newly submitted 
medical records suggesting that the Veteran's bilateral pes 
planus was either aggravated or incurred during his period of 
active service.    

Although the evidence submitted since the June 1968 RO 
decision reflects treatment for pes planus, the newly 
submitted evidence does not demonstrate a nexus to active 
service, including by way of aggravation. See Morton v. 
Principi, 3 Vet. App. 508, 509 (1992); Mingo v. Derwinski, 2 
Vet. App. 51, 53 (1992). (Observing that evidence of the 
Veteran's current condition is not generally relevant to the 
issue of service connection, absent some competent linkage to 
military service). Without any newly submitted probative 
evidence showing that the Veteran's pes planus is 
etiologically related to service, the petition to reopen this 
claim is denied. 38 C.F.R. § 3.156.

Service connection for a left foot disability

The Veteran contends that his left foot disability is related 
to service. The preponderance of the evidence is against the 
claim, and it will be denied. 

Applicable law provides that service connection will be 
granted if it is shown that the Veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury. If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

Service treatment records, dated December 1967, show that the 
Veteran complained of pain in his right ankle and foot after 
a parachute jump. In his separation medical history 
questionnaire, the Veteran affirmed having foot trouble. 
Nevertheless, the Veteran's February 1968 separation 
examination showed that his left foot was clinically examined 
and found to be normal. 

VA treatment notes, dated December 1999, confirm that the 
Veteran was diagnosed with posterior tibial tendinitis and 
plantar fasciitis in his left foot. Subsequent VA treatment 
notes from June 2002 reflect that the Veteran complained of 
left foot arch pain and received a referral to the podiatry 
clinic. A VA Agent Orange examination from March 2006 did not 
note any complaints or clinical findings regarding the 
Veteran's left foot. 

The record also includes a March 2006 VA examination report 
and an October 2006 VA medical opinion. The VA examination 
report showed that Veteran reported having left foot pain 
following a parachute jump in 1968. After physical 
examination, the VA physician diagnosed bilateral pes planus. 
He also obtained 
X-ray studies of the left foot and noted mild arthritis. The 
October 2006 VA medical opinion included a physician's review 
of the entire claims file. The physician concluded that the 
Veteran's left foot condition was unrelated to service since 
there were no service treatment records concerning his left 
foot. 

The record does not contain any medical opinions suggesting 
an etiological relationship between the Veteran's left foot 
disorder and active service. The Veteran was advised of the 
need to submit medical evidence demonstrating a current 
disorder and a nexus between a current disorder and service 
by way of the June 2004 letter from the RO to him, but he has 
failed to do so. A claimant has a responsibility to present 
and support a claim for benefits under laws administered by 
the VA, 38 U.S.C.A. § 5107(a), and the Veteran was clearly 
advised in the letter of the need to submit medical evidence 
of a current disorder and a relationship between a current 
disorder and an injury, disease or event in service. While 
the Veteran is clearly of the opinion that his left foot 
disorder is related to service, as a layperson, the Veteran 
is not competent to offer an opinion that requires 
specialized training, such as the diagnosis or etiology of a 
medical disorder. Espiritu, supra.  Competent medical 
evidence is required. By "competent medical evidence" is 
meant in part that which is provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions.  
38 C.F.R. § 3.159(a). Without any competent medical evidence 
demonstrating a relationship between the Veteran's period of 
active service and his current left foot disorder, the claim 
is denied. 38 C.F.R. § 3.303.




Increased rating for PTSD

Disability evaluations are determined by comparing a 
Veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4. When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating. 38 C.F.R. § 
4.7. After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran. 38 C.F.R. § 4.3.

The Veteran's entire history is reviewed when making 
disability ratings. See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995). Where entitlement to 
compensation already has been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994). However, where the question 
for consideration is the propriety of the initial disability 
rating assigned, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" is required. See Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

By way of a March 1997 decision, the RO granted the Veteran's 
service connection claim for PTSD and assigned a 10 percent 
rating, effective July 21, 1994 under Diagnostic Code 9411. 
38 C.F.R. § 4.130, Diagnostic Code 9411. The Veteran filed 
his present claim in July 1997 and by way of an April 1999 RO 
decision, his disability rating for PTSD was increased from 
the initial 10 percent to 50 percent, effective August 7, 
1997. 

The criteria for rating psychiatric disability, other than 
eating disorders, is contained in the General Rating Formula. 
38 C.F.R. § 4.130. Under the General Rating Formula, a 10 
percent rating is assigned when there is occupational and 
social impairment due to mild or transient symptoms which 
decrease work efficiency and ability to perform occupational 
tasks only during periods of significant stress, or; symptoms 
controlled by continuous medication.

A 30 percent disability rating is assigned when there is 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events). 38 C.F.R. § 
4.130, Diagnostic Code 9411.

A 50 percent rating is assigned when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

Symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating. Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

In evaluating psychiatric disabilities, the Board has adopted 
the Diagnostic and Statistical Manual of Mental Disorders, 
4th ed., American Psychiatric Association (DMS-IV). That 
manual includes a Global Assessment of Functioning (GAF) 
scale reflecting psychological, social and occupational 
functioning on a hypothetical continuum of mental illness. 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DSM- 
IV). A score of 21-30 indicates behavior is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day, no job, home or friends). A 
score of 31-40 indicates some impairment in reality testing 
or communication (e.g., speech is at times illogical, obscure 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently assaults younger children, 
is defiant at home, and is failing at school). A score of 41- 
50 indicates serious symptoms (e.g. suicidal ideation, severe 
obsessional rituals, frequent shoplifting) or any serious 
impairment in social, occupational or school functioning 
(e.g. no friends, unable to keep a job). A score of 51-60 
indicates moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peer or coworkers). See 
Diagnostic and Statistical Manual of Mental Disorders, 4th 
ed., American Psychiatric Association (DSM-IV).

The RO assigned a 50 percent rating for the Veteran's PTSD 
symptoms effective August 7, 1997. On this date, Dr. T.G. 
wrote a letter stating that the Veteran had severe PTSD 
symptoms precluding employment. The Veteran contends his PTSD 
symptoms warrant a rating in excess of 50 percent. The Board 
finds that the Veteran's PTSD symptoms do not approximate 
findings for a rating in excess of 50 percent, and the claim 
will be denied. 

As noted above, A 50 percent rating is assigned when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short-and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relationships, judgment, thinking or mood, due 
to such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or a work-like setting); and 
inability to establish and maintain effective relationships. 
38 C.F.R. § 4.130, Diagnostic Code 9411.

A 100 percent evaluation is warranted when there is total 
occupational and social impairment due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. Id.

A VA treatment note, dated April 1998, showed that the 
Veteran sought pain treatment for arthritis. He affirmed 
psychiatric symptoms of depression and sleep disturbance. The 
examiner maintained a PTSD diagnosis, but also added major 
depressive disorder, and chronic pain disorder as DSM-IV Axis 
I diagnoses. 

In a May 2000 VA treatment note, the Veteran complained of 
sleep disturbances and affirmed social isolation. He also 
reported memory impairment. The examiner maintained a PTSD 
diagnosis and assigned a GAF score of 45. There was no 
notation of suicide ideation or hallucinations. 

The Veteran was afforded a July 2000 PTSD examination. He 
reported needing social isolation to function. Additionally, 
he confirmed having irritability, sleep disturbances, and low 
energy. However, on mental status examination, the VA 
physician found the Veteran to be oriented to person, place, 
and time. His thoughts were goal directed and his judgment 
and insight appeared intact. The examiner noted that there 
was no change in affect or motor movement during discussion 
of military events. The VA physician diagnosed PTSD and 
assigned a GAF score of 60 to 65. He explained the assigned 
GAF score by relating that the Veteran displayed a mild 
baseline level of anxiety, sleep disturbance, and social 
isolation. However, he noted that symptoms of suicidal 
ideation, incoherent speech or impaired thought process were 
absent. 

VA treatment notes from November 2000 reflected that the 
Veteran experienced a significant decrease in cognitive 
function. The Veteran reported impaired memory, sleep 
disturbances, and depression. On mental status examination, 
the Veteran had appropriate behavior and hygiene. His speech 
was normal, but maintained a slow thought process. The 
examiner found the Veteran to have limited memory based on 
his inability to recall the name of the president or date. He 
noted that the severe memory impairment may be a result of 
past substance abuse. He diagnosed PTSD and substance abuse 
in remission. A GAF score of 15 was assigned due to memory 
problems. The Veteran continued to seek individual 
psychiatric treatment for concerns over cognitive function. 

The VA physician conducting the July 2000 PTSD examination 
report reexamined the Veteran again in April 2001. Upon 
mental status examination, he noted an almost appropriate 
affect and speech and good eye contact. He described the 
Veteran's behavior as pleasant. The Veteran denied suicidal 
or homicidal ideations and reported that he was able to 
maintain activities of daily living. He stated that he was 
calm when alone. The VA physician concluded that the Veteran 
continued to meet the minimal criteria for PTSD and assigned 
a GAF score of 65. He stated that 20 points of the GAF 
decline was attributable to a separate cognitive disorder and 
15 points was attributable to PTSD. 

VA treatment notes in 2002 reflected counseling for 
psychiatric symptoms, including depression, memory 
impairment, and visual hallucinations. A VA treatment note 
from September 2005 reflected that the Veteran continued to 
have visual hallucinations, which he described as bugs and 
shadows. He reported that his current medication regimen 
significantly alleviated the hallucinations. The Veteran did 
not affirm having any suicide or homicide ideations. The VA 
psychologist described the Veteran's insight and judgment as 
"fair." He noted the symptoms of depressed mood, insomnia, 
visual hallucinations, and substance abstinence as target 
items for continuing treatment.

The Veteran was afforded a March 2006 VA examination. The 
Veteran affirmed having memory problems, sleep disturbances, 
auditory and visual hallucinations. Upon psychological 
examination, the Veteran was noted have an appropriate affect 
and hygiene. The examiner described the Veteran's mood as 
anxious and impulse control as good. There was no presence of 
homicidal or suicidal ideation. The examiner diagnosed PTSD, 
psychotic disorder, and polysubstance dependence in 
remission. The examiner assigned a GAF score of 45 to reflect 
the present symptoms. He noted that based on the Veteran's 
history, the PTSD symptoms are related to his past substance 
abuse and subsequent development of psychotic symptoms of 
hallucinations. There is a June 2007 addendum to this 
examination report that affirmed the PTSD symptoms 
significantly impair the Veteran's social and occupational 
functioning. 

The Veteran was reexamined in November 2007 to update his 
status since the prior examination. The Veteran reported that 
some of his sleep disturbances had subsided. He spent time 
primarily with his girlfriend. Upon mental examination, the 
examiner noted a poor memory and impaired thought process. 
The Veteran denied suicidal or homicidal ideation, but 
affirmed some visual hallucinations. The Veteran's sister 
attended the examination and assisted in providing 
information. The examiner noted that the Veteran's sister 
provided a significant amount of daily care for the Veteran. 
He opined that the Veteran could not function on his own. The 
examiner diagnosed PTSD and added a schizoaffective disorder 
diagnosis related to past drug dependence, rather than PTSD 
symptoms. He indicated that the schizoaffective disorder is 
greatly affects the Veteran's present level of functioning. 
He assigned a GAF score of 38.   

A VA treatment note from August 2008 noted that the Veteran 
had not been seen at the mental health clinic in 14 months. 
The physician reviewed the Veteran's medication regimen and 
noted that the Veteran was happy with it. The Veteran 
described his mood as fair and denied any hallucinations or 
suicide ideation. The physician described both the Veteran's 
PTSD and psychotic disorder as "stable." A GAF score of 45 
was assigned. 

The Veteran was also afforded a March 2009 VA/QTC 
examination. He affirmed present symptoms of sleep 
disturbance, irritability, and social isolation. Upon mental 
status examination, the examiner noted appropriate appearance 
and hygiene. His mood was anxious and depressed. The examiner 
observed impaired impulse control manifested by outbursts of 
anger. There were no visual or auditory hallucinations or 
suicide ideation. However, his memory was impaired and the 
examiner stated that abstract thinking was absent. The 
examiner diagnosed PTSD and assigned a GAF score of 50 for 
moderate symptoms present upon examination. He noted that the 
Veteran has occasional difficulty in performing activities of 
daily living and is limited in cognitive function, 
specifically understanding complex commands.    

The Board finds that the medical evidence shows the Veteran's 
PTSD symptoms do not approximate the criteria supporting a 50 
percent rating for reasons explained below. Id.; Mauerhan, 
supra. The criteria contemplated by the 70 percent rating 
contemplate symptoms including suicidal ideation, impaired 
speech, near continuous panic or depression, neglect of 
personal hygiene, and spatial disorientation. Id.  To date, 
the record does not show the Veteran having inadequate 
hygiene, significantly impaired speech, or continuous panic 
or depression. The Veteran has certainly experienced a 
cognitive decline to include memory impairment and symptoms 
of hallucinations. Nevertheless, these serious symptoms are 
contemplated by the 50 percent rating which listed impaired 
memory, judgment, abstract thinking, and mood disturbances as 
symptoms.

The record showed that the Veteran experienced a cognitive 
decline during the past 10 years interrelated to past 
substance abuse and PTSD. The cognitive decline manifested in 
memory impairment and reports of auditory and visual 
hallucinations. Compare VA PTSD examination reports dated 
July 2000, April 2001, March 2006, and November 2007. With 
the exception outlying high and low scores in a November 2000 
VA treatment note and the July 2000 and April 2001 VA 
examinations, the Veteran's GAF scores have ranged from 38 to 
50 for serious symptoms. The serious symptoms are primarily 
cognitive function and memory impairments due in part to past 
substance abuse. The numerous records did not show that the 
Veteran had poor hygiene, suicidal ideation, or homicide 
ideation. There was no evidence of incapacitating depression 
or anxiety. The November 2007 VA examiner and the March 2009 
VA/QTC examiner proffered differing opinions regarding the 
Veteran's ability to live independently. Although the Veteran 
in several instances throughout the record reported social 
isolation, the November 2007 VA examination report showed the 
Veteran living with his sister and spending time with a 
girlfriend. 

In sum, a rating in excess of 50 percent for PTSD from August 
7, 1997 is denied. 

The Board finds no reason for referral to the Compensation 
and Pension Service for consideration of an extra-schedular 
evaluation under 38 C.F.R. § 3.321(b)(1). That is, there is 
no evidence of exceptional or unusual circumstances, such as 
frequent hospitalization or interference with employment, to 
suggest that the veteran's right arm disability is not 
adequately compensated by the regular rating schedule. See 
Floyd v. Brown, 8 Vet. App. 88, 96 (1996); Bagwell v. Brown, 
9 Vet. App. 337, 338-339 (1996).


ORDER

The petition to reopen the claim of service connection for 
bilateral pes planus is denied.

Service connection for a left foot disability is denied. 

A rating in excess of 50 percent for PTSD from August 7, 1997 
is denied. 



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


